Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-5, 7, 9, and 12-24 are currently pending.
Claims 1, 3, 7, 9, 14 and 15 have been amended.
New claims 18-24 have been added.
Claims 6, 8, 10, and 11 have been cancelled.
Response to Arguments
Applicant’s arguments with respect to claim(s) 18-24 have been considered but are moot in light of the newly made rejection in view of Lang (20100025995).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7, 9 and 12-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the load angle and/or rotor angle” in line 10 which lacks antecedent basis.

Claims 2-5, 7, 9 and 12-17 are also rejected for their dependence on claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Turcek (Estimation of Load Angle Using Measured Parameters of Synchronous Machine as cited by applicant) in view of Holliday (previously cited by examiner 2019/0305703) in view of Lang (2010/0025995 newly cited by examiner).
Regarding claim 18, Turcek teaches a method of determining a load angle of a generator system (Introduction) comprising a generator with a generator terminal (IV Measurement)  for outputting electrical power generated by the generator, the method comprising:
determining a field current of the generator (necessary for calculation of Ef see section IV);
determining an output voltage (Table I, stator voltage), and output current (stator current), and a power factor angle of the output voltage and output current (phi) and determining the load angle of the generator in dependence of the field current, the output voltage, the output current and the power factor angle (determination taught in sections III and IV)

Holliday however teaches a similar method including a transformer (Fig 2, 234) and a point of common coupling (output to 242), wherein the transformer is arranged between the generator terminal (254) and the PCC terminal (Fig 2), the method comprising:
determining the field current of the generator (by 256);
determining electrical properties at the PCC terminal (see [0036]).
It would have been obvious to one of ordinary skill in the art at the time of the effectively filed date to modify the method of Turcek to include the additional measuring point of Holliday in order to more accurately observe the generator for faults and as specifically taught by Holliday, reduce flicker (see [0042]).
Turcek in view of Holliday teaches the determination of load angle as shown above, which is related to rotor angle, but does not explicitly teach the determination of rotor angle. 
Lang however teaches a similar method (Figs 1-3 and see [0035]) including the use of measured parameters such as current and voltage (See [0035]) to determine the rotor angle (rotor position for determining rotor speed, [0035]).
It would have been obvious to one of ordinary skill in the art at the time of the effectively filed date to modify the method of Turcek in view of Holliday to include the rotor angle determination of XXX in order to more accurately characterize the generator and determine faults. Holliday explicitly teaches the use of rotor position in determining flicker faults and more accurate angle determination would facilitate this. 



Regarding claim 20, Turcek in view of Holliday in view of Lang teaches the method of claim 18 and Holliday further teaches wherein determining the output voltage and output current from the PCC terminal comprises measuring properties of the output voltage and output current (by 252, see [0027])

Regarding claim 21, Turcek in view of Holliday in view of Lang teaches the method of claim 18 and Turcek further teaches wherein determining the load angle of the generator system comprises: determining the open circuit voltage of the generator in dependence on the field current and the open circuit characteristics of the generator (see section IV unloaded condition) and determining the load angle of the generator system in dependence on the determined open circuit voltage of the generator (see section IV) as combined with the similar rotor angle determination of Lang as combined in claim 18.

Regarding claim 22, Turcek in view of Holliday in view of Lang teaches the method of claim 18, and Turcek further teaches wherein the open circuit characteristics of the generator is pre-determined data that has been one or more of calculated, simulated, estimated and measured (simulated, see section IV).
Allowable Subject Matter
Claims 1-5, 7 and 9-17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Regarding claim 1, the prior art of record does not teach the following limitations in combination with the entirety of claim 1:

            
                δ
                =
                θ
                +
                
                    
                        c
                        o
                        s
                    
                    
                        -
                        1
                    
                
                (
                
                    
                        
                            
                                V
                            
                            
                                t
                            
                        
                    
                    
                        E
                    
                
                c
                o
                s
                θ
                +
                
                    
                        
                            
                                R
                                I
                            
                            
                                t
                            
                        
                    
                    
                        E
                    
                
                )
            
        
Claims 2-5, 7, 9 and 12-17 would also be allowable for their dependence on claim 1.

Claims 23 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 23, the prior art of record does not teach the following limitations in combination with the entirety of the claims:
wherein the rotor angle is determined as:
            
                δ
                =
                θ
                +
                
                    
                        c
                        o
                        s
                    
                    
                        -
                        1
                    
                
                (
                
                    
                        
                            
                                V
                            
                            
                                p
                            
                        
                    
                    
                        E
                    
                
                c
                o
                s
                θ
                +
                
                    
                        
                            
                                R
                                I
                            
                            
                                p
                            
                        
                    
                    
                        E
                    
                
                )
            
        
Regarding claim 24, the prior art of record does not teach the following limitations in combination with the entirety of the claims:
wherein the rotor angle is determined as:
            
                δ
                =
                
                    
                        c
                        o
                        s
                    
                    
                        -
                        1
                    
                
                
                    
                        
                            
                                
                                    
                                        V
                                    
                                    
                                        p
                                    
                                
                            
                            
                                E
                                -
                                
                                    
                                        
                                            
                                                x
                                            
                                            
                                                d
                                            
                                        
                                        -
                                        
                                            
                                                x
                                            
                                            
                                                q
                                            
                                        
                                    
                                
                                s
                                i
                                n
                                ⁡
                                (
                                δ
                                -
                                θ
                                )
                                
                                    
                                        I
                                    
                                    
                                        p
                                    
                                
                            
                        
                        c
                        o
                        s
                        θ
                        +
                        
                            
                                
                                    
                                        
                                            
                                                R
                                                I
                                            
                                            
                                                p
                                            
                                        
                                    
                                    
                                        E
                                        -
                                        
                                            
                                                
                                                    
                                                        x
                                                    
                                                    
                                                        d
                                                    
                                                
                                                -
                                                
                                                    
                                                        x
                                                    
                                                    
                                                        q
                                                    
                                                
                                            
                                        
                                        s
                                        i
                                        n
                                        ⁡
                                        (
                                        δ
                                        -
                                        θ
                                        )
                                        
                                            
                                                I
                                            
                                            
                                                p
                                            
                                        
                                    
                                
                            
                        
                        +
                        θ
                    
                
            
        

The following relevant art was found based on the updated search:
Tamai (2011/0298406) teaches Rotor position detection unit 11 detects the rotor position (phase) of generator 4, based on the detection values received from AC voltage detector 8 and AC current detector 9, and outputs a rotor position signal POS to inverter control unit 19 to indicate the rotor position of generator 4.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN R DICKINSON whose telephone number is (571)272-6183.  The examiner can normally be reached on M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571) 272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/DUSTIN R DICKINSON/               Examiner, Art Unit 2867      

/HUY Q PHAN/               Supervisory Patent Examiner, Art Unit 2867